Citation Nr: 0632939	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed on a direct basis and as secondary to the 
veteran's service-connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
April 1982 and active duty for training in August 2000.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the benefit 
sought on appeal.  In April 2005 the Board remanded the 
matter for a VA examination.  That action having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDING OF FACT

The veteran's cervical spine disability was not incurred in 
or aggravated by active military service, and is not 
secondary to any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§101(24), 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for a cervical spine 
condition.  He contends his cervical spine was injured while 
lifting heavy objects during active duty for training in 
August 2000.  A February 2002 rating decision denied service 
connection for this condition and the veteran appealed that 
finding.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran satisfies the first of these requirements by way 
of several pieces of medical evidence.  In an October 2001 
examination the veteran was diagnosed with minimal 
degenerative joint disease of the cervical spine.  A 
radiology report also from October 2001 found the veteran has 
minimal degenerative low cervical spondylosis.  A July 2002 
examination revealed the veteran has cervical myositis.  A 
May 2005 VA examination diagnosed the veteran with right 
cervical radiculopathy secondary to degenerative joint 
disease and C5-C7 bulging discs of the cervical spine.  

The second requirement of in-service incurrence of an injury 
is also met because there is medical evidence of the 
incurrence of an in-service injury to the veteran's back.  An 
August 2000 Statement of Medical Examination and Duty Status 
reports that the veteran sustained a back injury while 
lifting heavy objects when he was on kitchen patrol, and that 
he had no prior history of back pain.  Following this 
incident, the veteran was examined in October 2000.  At that 
time his complaints included low back pain that increased 
with coughing and straining.  The assessment was 
thoracolumbar muscle strain.  An examination and request for 
a medical opinion was solicited by VA to determine whether 
the injury caused or contributed to his current cervical 
spine disability.  Service connection has been awarded for 
disc desiccation at L5-S1 and lumbar lordosis due to muscle 
spasms.  

The veteran's claim fails the third element for direct 
service connection because a February 2002 VA examination 
found there is not sufficient objective medical evidence to 
establish that the veteran's cervical spine condition is 
related to his August 2000 injury in service.  The examiner 
further noted that degenerative joint disease of the cervical 
spine, with which he diagnosed the veteran, does not develop 
in one day and that the veteran's x-ray results suggest his 
cervical spine condition is attributable to the natural 
process of aging.  In light of this evidence and the lack of 
any evidence to the contrary, the veteran's claim for service 
connection for his cervical spine condition is denied. 

Next, the discussion turns to the veteran's claim of 
entitlement to service connection on a secondary basis.  
Examination of the veteran for the purposes of determining 
the current nature and etiology of his cervical spine 
disability was accomplished in May 2005.  The veteran's 
claims folder was carefully reviewed and his post-injury 
complaints were noted.  Of particular note was the fact that 
during medical visits after the injury, his complaints were 
related to his low back and did not include cervical pain for 
more that one year after the incident.  Following his 
examination, the examiner found that the complete diagnosis 
of the veteran's cervical spine is degenerative joint disease 
and C5-C6, C6-C-7 bulging disc (discogenic disease by MRI) 
and right C6 radiculopathy.  It was his opinion that current 
cervical spine disability is less likely that not 
etiologically related to the veteran's lumbar spine 
disability.  This evidence clearly established that the 
veteran's current cervical spine disability was neither (a) 
caused by nor (b) aggravated by a service-connected lumbar 
spine disability.  

As described above, the veteran has been diagnosed with a 
current disability of the cervical spine, which satisfies the 
first of these requirements.  The second of these 
requirements is also satisfied because the veteran was 
service connected for his lumbar spine disability as of July 
2001.  However, the veteran's claim fails the third element 
because a May 2005 VA examination found the veteran's 
cervical spine condition is less likely than not 
etiologically related to his service connected lumbar spine 
disability.  This is in addition to the previous February 
2002 VA examination which found the veteran's cervical spine 
condition is unrelated to the injury to which his lumbar 
spine disability has been attributed.  There are no other 
nexus opinions associated with the file on the veteran's 
cervical spine condition.  For these reasons, the veteran's 
claims for direct and secondary service connection must fail.   

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2001 and August 2002.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection or secondary service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denials, the veteran is not 
prejudiced by the failure to provide him that further 
information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  

ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


